DETAILED ACTION

Status of Claims
This Final Office action is in reply to the communication filed on 18 March 2021.
Claims 1-15 have been previously canceled.
Claims 16-33 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, 
Independent claims 16, 23 and 31 recite, each data element type is organized within a hierarchical database structure depending on the data element type and a plurality of associations among the plurality of data element type. However, the specification as originally filed does not provide adequate support for the limitations. The specification recites at [0022]: The Tool 10 has a database 12 which stores Functional Regimes 14, Targets 15, Attributes 16, Queries 17 and Attribute Standards 18. However, nothing in the specification as originally filed recites or discusses a hierarchical database structure or how each data element type is organized within a hierarchical database structure depending on the data element type and a plurality of associations among the plurality of data element type. Therefore, as recited in the claims, the specification does not provide support for the limitations in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The dependent claims fail to remedy the inconsistencies and deficiencies of claims 16, 23 and 31 and are therefore similarly rejected.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, (“2019 PEG”), the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: process (i.e. method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Representative claim 16 recites in part, a user input received in response to a query related to the attribute is a response level according to the one or more predetermined graded responses which are associated with the query and represents a user achievement level related to the attribute… accepting…from a user a user input of a functional regime and a proposed target associated with the functional regime…, receiving… user inputs from the user which are input in response to the presented queries and are not input as modifications to presented achievement levels, wherein each user input to each query is a response level according to one the one or more predetermined graded responses associated with the query… determining a single value overall user assessment score at least in part by determining the differences between one or more of the one or more response levels and one or more of the one or more retrieved predetermined attribute standard levels; and presenting to the user the single value overall user assessment score, wherein the single value overall user assessment score is usable to evaluate the proposed target, thereby assisting the user in achieving a new position, status, certification, or identifiable goal.
The limitations as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the overall gap assessor, the claim encompasses a person manually determining the difference between the response levels and standard levels and mentally combine the differences to derive an overall value/score and writing down on paper, the overall score. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements including a database, a functional regime selector operation; an attributes generator operation; a query generator operation; a query presenter operation; and an overall gap assessor operation for storing, receiving and presenting information. The additional elements of receiving, storing, querying and receiving input, accepting, selecting and passing queries, presenting, collecting and providing are recited at a high level of generality and amount to mere data gathering and output, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (i.e. a computer communicable with the database). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of storing, receiving, retrieving, and providing are recited at a high level of generality and amount to mere data gathering and output, which is a form of insignificant extra-solution activity. The additional elements presented in the claim are merely recited at a high level of generality (see Specification, P[008] for descriptions of generic/conventional computing devices and programming.) and perform generic computer functions such as receiving, storing, and transmitting information. The courts have recognized such computer functions as well-understood, routine and conventional activities when they are claimed in a merely generic manner [e.g. buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014): computer receives and sends information over a network; Alice Corp., (computer for processing information, electronic record keeping); Versata Dev. Group, Inc. v. SAP Am., Inc., and (Fed. Cir. 2015): Storing and retrieving information in memory; OIP Techs: presenting offers and gathering statistics]. 
Even considered as an ordered combination, the additional elements do not add anything further than when they are considered individually. Thus, the claims are patent ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 
Claims 23 and 31 recite substantially similar limitations as claim 16 and are similarly rejected under the same analysis.
Dependent claims 17-22, 24-30 and 32-33 do not add “significantly more” to the abstract idea. The dependent claims further describe the abstract concept in claims 16, 23 and 31 by reciting steps of determining the single overall user assessment score by performing mathematical calculations. The dependent claims further recite the types of information stored and retrieved from the database. Selecting a particular data source or type of data to be manipulated have been found by the courts to be insignificant extra-solution activity [see Intellectual Ventures I LLC v. Erie Indem. Co., Electric Power Group, LLC v. Alstom S.A (Fed. Cir. 2016)]. The additional limitations of the dependent claims do not include additional elements that integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 16, 23 and 31.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 16, 17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bazigos (US 2009/0276231 A1) in view of Savitsky (US 2005/0114203 A1) in view of Willis et al (US 2013/0212479 A1).
Claim 16: Bazigos discloses a method of assisting a user (i.e., a person or entity) in achieving a new position, status, certification, or identifiable goal (see at least P[0008]) comprising the steps of: 
 providing an assessment and improvement tool comprising: a database comprising a plurality of data elements types, wherein: the data element types comprise functional regimes, targets, attributes, queries, graded responses, an attribute standard levels, wherein: a functional regime has one or more associated targets, wherein a target is a new position, status, certifications, or identifiable goal and a target has one or more associated attributes; an attribute has an associated one or more predetermined attribute standard levels which represent required achievement levels related to the attribute, wherein: each of the one or more queries has an associated predetermined attribute standard level which is one of the one or more predetermined attribute standard levels  associated with the attribute to which the query is associated (see Fig. 3, P[0036]: database includes job roles, required skill sets for a particular job, the skill sets are standardized and a quantifiable proficiency level is also associated with each skill that comprises the skill set. Fig. 4, see P[0044]: The system displays each difference between the user's documented qualifications and the retrieved qualifications 110 associated with and necessary for the at least one job role. FIG. 6: a review of the user's skill set inventory in view of the required skill set inventory for the retrieved target job role);
a user input received in response to a query associated with the attribute is a response level  (see Fig. 6: user may modify the skill proficiency levels); according to the one or more predetermined graded responses which are associated with the query and represents a user achievement level related to the attribute; and a difference between the response level to the query and a predetermined attribute standard level associated with the query assesses a deficiency, meeting or exceeding in the user achievement level associated with the attribute to which the query is associated (see P[0042-0043]: the system determines the skill set gaps, the individual skills missing from the user's current skill set in view of the skill sets required by the at least one specified job role or job category);  Page 2 of 13Appl. No. 16/534,994 Amdt. Dated September 8, 2019
 a functional regime selector operation (see Fig. 4); an attributes generator operation (see Fig. 6); a query generator operation (see Fig. 6); a query presenter operation comprising a user response operation (see Fig. 6); 
accepting by the functional regime selector from a user a user input of a functional regime and a proposed target associated with the functional regime, wherein the functional regime selector inputs the proposed target into the attribute generator (see Fig. 4: Find a new job role screen. P[0042]: The system server then retrieves data relating to the qualifications necessary for at least one job description or job role in the particular job category specified by the user 104.); 
retrieving by the attribute generator from the database one or more attributes associated with the proposed target, wherein the attribute generator inputs the one or more retrieved attributes into the query generator (see P[0042]: The system server then retrieves data relating to the qualifications necessary for at least one job description or job role in the particular job category specified by the user 104); 
retrieving by the query generator from the database one or more queries where each of the one or more queries comprise one or more predetermined graded responses and are associated with the attributes, wherein the query generator inputs at least one of the one or more retrieved queries into the query presenter; presenting by the query presenter to the user the at least one of the one or more retrieved queries (thereby also referable to as presented queries) (see Fig. 6: illustrates a screenshot 800 of an exemplarily embodiment of the career guidance, planning and strategic workforce management tool with a graphical display showing a review of the user's skill set inventory in view of the required skill set inventory for the retrieved target job role. This personalized assessment shows the target job roles skill overlap within the user's current skills and any deficiencies in the user's current skill set);
Bazigos discloses, the database or other computer readable medium also includes a plurality of job roles or job descriptions 522 and job categories. Each job category has at least one associated job role. Each job role 522, as well as the employee's current and past job descriptions, is associated with a group of pre-defined quantifiable individual skill sets 520 required by the particular job (see P[0036]). Bazigos does not expressly disclose each data element type is organized within a hierarchical database structure depending on the data element type and a plurality of associations among the plurality of data element types but Savitsky which discloses an analogous career planning system teaches each data element type is organized within a hierarchical database structure depending on the data element type and a plurality of associations among the plurality of data element types (see Fig. 3, P[0034]: As described above, the career planning tool most broadly divides the organization 302 into categories 304. Career planning tool divides each category 304 into families. Each family 306 is further divided into roles. Each role 308 includes a predetermined number of positions 310. Positions 310 specify the level of experience of the employee in the particular role. See also Fig. 4, P[0036]). Examiner notes that art is being applied in view of the 112 1st paragraph rejection.
Savitsky also teaches, receiving by the query presenter user inputs from the user which are input in response to the presented queries and are not input as modifications to presented achievement levels, wherein each user input to each query is a response level according to the one or more predetermined graded responses associated with the query (see Fig. 5, P[0038]: Background information, such as skills listed in section 508 and competencies listed in section 510, includes a scaled level of mastery (Examiner equates to predetermined graded responses) 514 for each particular skill or competency. The user inputs a level of mastery according to his skill level. For example, if a user has a good understanding of writing the user selects "high" 516 as the level of mastery. If the user does not feel confident with his writing skills, the user selects "low" 518).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the career planning system and method of Bazigos, organizing data elements within a hierarchical database structure based on type and associations and receiving user inputs in response to the presented queries and are not input as modifications to presented achievement levels, wherein each user input to each query is a response level according to the one or more predetermined graded responses associated with the query as taught by Savitsky “in order to make the number and variety of roles manageable and to provide a user-friendly interface” (Savitsky, P[0033]) and also to “generate[s] a development plan for the user based on the current role 208, desired role 210, and qualifications included in the background for the particular user (Savitsky, P[0051]).
Bazigos and Savitsky do not expressly disclose the following limitations but Willis teaches and an overall gap assessor operation;  wherein the query presenter inputs the response levels into the overall gap assessor; retrieving by the overall gap assessor from the database one or more predetermined attribute standard levels associated with the attributes associated with the presented queries and the associated attributes; determining a single value overall user assessment score at least in part by determining the differences between one or more of the one or more response levels and one or more of the one or more retrieved predetermined attribute standard levels; and presenting to the user the single value overall user assessment score, wherein the single value overall user assessment score is usable to evaluate the proposed Page 3 of 13Appl. No. 16/534,994 Amdt. Dated September 8, 2019 target, thereby assisting the user in achieving a new position, status, certification, or identifiable goal (Willis, see P[0126]: A member's current proficiency level for a skill may then be determined by a subjective rating on the same scale (e.g., one to five), which may be provided by the member him/herself. A difference may then be computed between the member's current skill level and the required level for each skill required by the member's job. The differences, representing skill gaps, for all required skills may then be combined (optionally in a weighted fashion) to compute an aggregate value for the skills facet. P[0139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Bazigos, providing a single value overall user assessment score corresponding to differences between the response levels and standard levels as taught by Willis because it would aid in assigning members to particular tasks (Willis, P[0143]).

Claim 17: The combination of Bazigos, Savitsky and Willis discloses the claimed invention as applied to claim 16 above. Bazigos further teaches wherein the data element types comprised by the database further comprise importance data and an attribute further has associated importance data indicating an importance of each attribute relative to other attributes associated with a target associated with a functional regime, the method further comprising retrieving by the query generator importance data associated with the one or more retrieved attributes from the database, wherein the one or more retrieved queries are selected for retrieval based, at least in part, on the retrieved importance data (see P[0036]: the proficiency level for a particular skill may be reduced or increased or otherwise weighted depending on the needs of the entity). 

Claim 20: The combination of Bazigos, Savitsky and Willis discloses the claimed invention as applied to claim 16 above. Bazigos further teaches wherein the database is a first database, the method further providing an attribute and training presentation and further comprising the steps of: further providing the assessment and improvement tool to further comprising: an improvement programs database comprising one or more improvement programs associated with attributes comprised by the first database; and an output list generator operation; inputting by the query presenter the one or more response levels into the output list generator; retrieving by the output list generator from the first database one or more predetermined attribute standard levels associated with the attributes associated with the presented queries; retrieving by the output list generator from the improvement programs database one or more improvement programs associated with the attributes associated with the presented queries; and presenting to the user a list from the output list generator, wherein: the list comprises at least one element for at least one of the attributes associated with the presented queries and the at least element is at least one of the retrieved one or more improvement programs associated with the at least one of the attributes associated with the presented queries; and the list is usable by the user to identify at least one improvement program usable to improve attribute achievement levels associated with the at least one of the attributes associated with the presented queries (see Fig. 6, P[0057]: The strategy and recommendations comprise strategic planning, educational and development recommendations or a "skill development roadmap." This "skill development roadmap" 576 includes, recommended skill set acquisition and training 578 for each of the selected jobs or job categories. The "skill development road map" preferably identifies formal training available 584 to an employee and provides a timeline 582, projecting the time investment necessary for the employee to develop each of the missing or deficient skills to the level required by the selected job or job category).

Claims 21 and 22: The combination of Bazigos, Savitsky and Willis discloses the claimed invention as applied to claim 20 above. Bazigos further teaches providing an alternative target presentation and further comprising the steps of: further providing the assessment and improvement tool to further comprising an alternative target generator operation; inputting by the query presenter the one or more response levels into the alternative target generator; retrieving by the alternative target generator from the first database predetermined attribute standard levels for at least a subset of functional regimes comprising and in addition to the user input functional regime, wherein the functional regimes in the at least a subset of functional regimes comprise attributes associated with the presented queries; identifying by the alternative target generator alternative targets within the at least a subset of functional regimes where the response levels and the corresponding predetermined attribute standard levels of the alternative targets indicate a smaller achieved attribute deficiency in an attribute achievement level than the corresponding predetermined attribute standard level for the proposed target input by the user, or indicate a meeting or exceeding of the required attribute achievement level of the identified alternative target; and presenting by the alternative target generator to the user the identified alternative targets (see P[0029]: The system and method further provide skill set comparisons between the employee's documented skill set and the skill set necessary for the returned "close fit" job roles or job categories, and in the event of a skill gap, provides the employee with guidance and assistance, in developing his or her skill set to satisfy the requirements of one or more identified jobs).  


Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bazigos/Savitsky/Willis as applied to claim 16 above, in further view of Mui et al (US 2003/0229529 A1, hereinafter “Mui”).
Claim 18: The combination of Bazigos and Willis discloses the claimed invention as applied to claim 16 above. Bazigos discloses computing for each of the one or more retrieved attributes a difference between the one or more response levels of the user and the corresponding one or more retrieved predetermined attribute standard levels, wherein a negative difference indicates a user deficiency in attribute achievement level and a positive number indicates a user exceeding in an attribute achievement (see Fig. 6, P[0043] The system compares the retrieved job data and the user qualifications data 106, and determines the difference between the retrieved job data and the user qualification data 108. Specifically, the system determines the skill set gaps, the individual skills missing from the user's current skill set in view of the skill sets required by the at least one specified job role or job category.).
Bazigos, Savitsky and Willis do not expressly disclose the following limitations but Mui teaches combining each of the differences with the retrieved importance data for the associated one or more retrieved attributes; and computing a single value overall user assessment score from the each of the combined differences and retrieved importance data, wherein the single value overall user assessment score represents an overall assessment of the user's attribute achievement levels in the one or more attributes associated with the proposed target versus the required achievement levels (i.e. compliance) in the one or more attributes associated with the proposed target, and a negative single value overall user assessment score indicates a user deficiency in overall attribute achievement for the proposed target and a positive number indicates a user exceeding in overall attribute achievement level for the proposed target (see P[1261], P[01267], P[01269]: returns a score based on the total of the gaps).
It would have been obvious to one of ordinary skill before effective filing date the invention to combine Bazigos, Savitsky and Willis with the method of combining each of the differences with the retrieved importance data for the associated one or more retrieved attributes; and computing a single value overall user assessment score from the each of the combined differences and retrieved importance data as taught by Mui because it helps to determine which intervention to use to help close the gap (Mui, P[1236]).
Claim 19: The combination of Bazigos, Savitsky, Willis, and Mui discloses the claimed invention as applied to claim 3 above. Mui further teaches wherein the combining of each difference with the retrieved importance data for the associated one or more retrieved attributes and computing the single value overall user assessment score that represents the overall assessment of compliance further comprises multiplying each of the differences between the response levels and the predetermined attribute standard levels by the retrieved importance data associated with each of the retrieved queries, wherein the method further comprises the steps of: computing the sum of all products; dividing by the sum of all retrieved importance data values; and normalizing the single value overall user assessment score (see at least P[01331]: normalized competency score).  

Claims 23-27, 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazigos (US 2009/0276231 A1) in view of Savitsky (US 2005/0114203 A1)
Claims 23 and 31: Bazigos discloses a method of assisting a user (i.e., a person or entity) in achieving a new position, status, certification, or identifiable goal (see at least P[0008]) the method providing an attribute and training presentation (see Fig. comprising the steps of: 
providing an assessment and improvement tool comprising: a first database comprising a plurality of data elements types, wherein: the data element types comprise functional regimes, targets, attributes, queries, graded responses, and attribute standard levels; wherein: a functional regime has one or more associated targets, wherein a target is a new position, status, certifications, or identifiable goal and a target has one or more associated attributes; an attribute has associated one or more queries comprising one or more predetermined graded responses associated thereto, and an attribute has an associated one or more predetermined attribute standard levels which represent required achievement levels related to the attribute, wherein: each of the one or more queries has an associated predetermined attribute standard level which is one of the one or more predetermined attribute standard levels associated with the attribute to which the query is associated;(see Fig. 3, P[0036]: database includes job roles, required skill sets for a particular job, the skill sets are standardized and a quantifiable proficiency level is also associated with each skill that comprises the skill set. Fig. 4.  P0044]: The system displays each difference between the user's documented qualifications and the retrieved qualifications 110 associated with and necessary for the at least one job role. FIG. 6: a review of the user's skill set inventory in view of the required skill set inventory for the retrieved target job role)); wherein: 
a user input received in response to a query associated with the attribute is a response level (see Fig. 6: user may modify the skill proficiency levels) according to the one or more predetermined graded responses which are associated with the query and represents a user achievement level related to the attribute; and a difference between the response level to the query and a predetermined attribute standard level associated with the query assesses a deficiency, meeting or exceeding in the user achieved level when assessed against a required level of achievement level associated with the attribute to which the query is associated (see P[0042-0043]: the system determines the skill set gaps, the individual skills missing from the user's current skill set in view of the skill sets required by the at least one specified job role or job category);  Page 2 of 13Appl. No. 16/534,994 
Page 7 of 13Appl. No. 16/534,994an improvement programs database comprising at least one data element type comprising one or more improvement programs associated with attributes comprised by the first database; 
a functional regime selector operation (see Fig. 4); an attributes generator operation (see Fig. 6); a query generator operation (see Fig. 6); a query presenter operation comprising a user response operation (see Fig. 6); and an output list generator operation (see P[0047]: The strategy and recommendations may include identifying mentoring resources. Fig. 7); 
accepting by the functional regime selector from a user a user input of a functional regime and a proposed target associated with the functional regime, wherein the functional regime selector inputs the proposed target into the attribute generator (see Fig. 4: Find a new job role screen. P[0042]: The system server then retrieves data relating to the qualifications necessary for at least one job description or job role in the particular job category specified by the user 104.); 
retrieving by the attribute generator from the first database one or more attributes associated with the proposed target, wherein the attribute generator inputs the one or more retrieved attributes into the query generator (see P[0042]: The system server then retrieves data relating to the qualifications necessary for at least one job description or job role in the particular job category specified by the user 104);
retrieving by the query generator from the first database one or more queries where each one of the one or more queries comprise one or more predetermined graded responses and are associated with the attributes, wherein the query generator inputs at least one of the one or more retrieved queries into the query presenter; presenting by the query presenter to the user the at least one of the one or more retrieved queries (thereby also referable to as presented queries); (see Fig. 6: illustrates a screenshot 800 of an exemplarily embodiment of the career guidance, planning and strategic workforce management tool with a graphical display showing a review of the user's skill set inventory in view of the required skill set inventory for the retrieved target job role. This personalized assessment shows the target job roles skill overlap within the user's current skills and any deficiencies in the user's current skill set);
wherein the query presenter inputs the response levels into the output list generator; retrieving by the output list generator from the first database one or more standard levels associated with the attributes associated with the presented queries; retrieving by the output list generator from the improvement programs database one or more improvement programs associated with the attributes associated with the presented queries (see Fig. 6: user may modify the skill proficiency levels. see P[0057]: The strategy and recommendations comprise strategic planning, educational and development recommendations or a "skill development roadmap." This "skill development roadmap" 576 includes, recommended skill set acquisition and training 578 for each of the selected jobs or job categories. The "skill development road map" preferably identifies formal training available 584 to an employee and provides a timeline 582, projecting the time investment necessary for the employee to develop each of the missing or deficient skills to the level required by the selected job or job category); and 
presenting to the user a list from the output list generator, wherein:Page 8 of 13Appl. No. 16/534,994 Amdt. Dated September 8, 2019 the list comprises at least one element for at least one of the attributes associated with the presented queries and the at least element is at least one of the retrieved one or more improvement programs associated with the at least one of the attributes associated with the presented queries; and the list is usable by the user to identify at least one improvement program usable to improve attribute achievement levels associated with the at least one of the attributes associated with the presented queries (see Fig. 6, Fig. 7, P [0052]: With reference now to FIG. 8 and FIG. 9 which both illustrate screenshots of an example embodiment of the career guidance, planning and strategic workforce management tool showing custom individualized skill development recommendations 1000. The user receives specific role based skill development recommendations 1020. The recommendations also include a list of the skills that are part of the job role and learning recommendations for each needed skill).
Bazigos discloses, the database or other computer readable medium also includes a plurality of job roles or job descriptions 522 and job categories. Each job category has at least one associated job role. Each job role 522, as well as the employee's current and past job descriptions, is associated with a group of pre-defined quantifiable individual skill sets 520 required by the particular job (see P[0036]). Bazigos does not expressly disclose each data element type is organized within a hierarchical database structure depending on the data element type and a plurality of associations among the plurality of data element types but Savitsky which discloses an analogous career planning system teaches each data element type is organized within a hierarchical database structure depending on the data element type and a plurality of associations among the plurality of data element types (see Fig. 3, P[0034]: As described above, the career planning tool most broadly divides the organization 302 into categories 304. Career planning tool divides each category 304 into families. Each family 306 is further divided into roles. Each role 308 includes a predetermined number of positions 310. Positions 310 specify the level of experience of the employee in the particular role. See also Fig. 4, P[0036]). Examiner notes that art is being applied in view of the 112 1st paragraph rejection.
Savitsky also teaches, receiving by the query presenter user inputs from the user which are input in response to the presented queries and are not input as modifications to presented achievement levels, wherein each user input to each query is a response level according to the one or more predetermined graded responses associated with the query (see Fig. 5, P[0038]: Background information, such as skills listed in section 508 and competencies listed in section 510, includes a scaled level of mastery (Examiner equates to predetermined graded responses) 514 for each particular skill or competency. The user inputs a level of mastery according to his skill level. For example, if a user has a good understanding of writing the user selects "high" 516 as the level of mastery. If the user does not feel confident with his writing skills, the user selects "low" 518).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the career planning system and method of Bazigos, organizing data elements within a hierarchical database structure based on type and associations and receiving user inputs in response to the presented queries and are not input as modifications to presented achievement levels, wherein each user input to each query is a response level according to the one or more predetermined graded responses associated with the query as taught by Savitsky “in order to make the number and variety of roles manageable and to provide a user-friendly interface” (Savitsky, P[0033]) and also to “generate[s] a development plan for the user based on the current role 208, desired role 210, and qualifications included in the background for the particular user (Savitsky, P[0051]).
Claim 24: The combination of Bazigos and Savitsky discloses the claimed invention as applied to claim 23 above. Bazigos further discloses wherein the improvement programs of the improvement programs database are linked to one or more queries of the first database and the retrieved improvement programs are linked to the presented queries and associated with the attributes associated with the presented queries (see Fig. 6, P[0057]: The strategy and recommendations comprise strategic planning, educational and development recommendations or a "skill development roadmap." This "skill development roadmap" 576 includes, recommended skill set acquisition and training 578 for each of the selected jobs or job categories. The "skill development road map" preferably identifies formal training available 584 to an employee and provides a timeline 582, projecting the time investment necessary for the employee to develop each of the missing or deficient skills to the level required by the selected job or job category).
Claim 25: The combination of Bazigos and Savitsky discloses the claimed invention as applied to claim 23 above. Bazigos further discloses Bazigos discloses wherein the improvement programs of the improvement programs database are improvement programs from subscriber organizations (see Fig. 6-8.  P[0052]: With reference now to FIG. 8 and FIG. 9 which both illustrate screenshots of an example embodiment of the career guidance, planning and strategic workforce management tool showing custom individualized skill development recommendations. The user receives specific role based skill development recommendations 1020. The recommendations also include a list of the skills that are part of the job role and learning recommendations for each needed skill).
Claim 26: The combination of Bazigos and Savitsky discloses the claimed invention as applied to claim 23 above. Bazigos discloses wherein: the list comprises at least two types of elements for each of the one or more retrieved attributes, wherein one type is an improvement program type and a second type is a response level type or attribute standard level type (see Fig. 6 and 7).  
Claim 27: The combination of Bazigos and Savitsky discloses the claimed invention as applied to claim 23 above. Bazigos discloses wherein: the list comprises at least three types of elements for each of the attributes associated with the presented queries; the at least three types comprise an improvement program type, a response level type and an attribute standard level type; and the list is usable by the user to evaluate their attribute achievement levels relative to the required attribute achievement levels required for the attributes associated with the presented queries, and identify improvement programs usable to improve attribute achievement levels (see Fig. 6 and 7. P[0057]: The strategy and recommendations comprise strategic planning, educational and development recommendations or a "skill development roadmap." This "skill development roadmap" 576 includes, recommended skill set acquisition and training 578 for each of the selected jobs or job categories. The "skill development road map" preferably identifies formal training available 584 to an employee and provides a timeline 582, projecting the time investment necessary for the employee to develop each of the missing or deficient skills to the level required by the selected job or job category).
Claim 29: The combination of Bazigos and Savitsky discloses the claimed invention as applied to claim 27 above. Bazigos discloses wherein the improvement program type are training programs related to attributes associated with the target input by the user (see P[0057]: This "skill development roadmap" 576 includes, recommended skill set acquisition and training 578 for each of the selected jobs or job categories.).
Claim 30: The combination of Bazigos and Savitsky discloses the claimed invention as applied to claim 23 above. Bazigos discloses providing an alternative target presentation and further comprising the steps of: further providing the assessment and improvement tool to further comprising an alternative target generator operation (see P[0008], P[0029]); inputting by the query presenter the one or more response levels into the alternative target generator; retrieving by the alternative target generator from the first database predetermined attribute standard levels for at least a subset of functional regimes comprising and in addition to the user input functional regime, wherein the functional regimes in the at least a subset of functional regimes comprise attributes associated with the presented queries; identifying by the alternative target generator alternative targets within the at least a subset of functional regimes where the response levels and the corresponding standard levels of the alternative targets indicate a smaller deficiency in an attribute achievement level than the corresponding predetermined attribute standard level for the proposed target input by the user, or indicate a meeting or exceeding of the required attribute achievement level of the identified alternative target; and presenting by the alternative target generator to the user the identified alternative targets  (see P[0029]: The system and method further provide skill set comparisons between the employee's documented skill set and the skill set necessary for the returned "close fit" job roles or job categories, and in the event of a skill gap, provides the employee with guidance and assistance, in developing his or her skill set to satisfy the requirements of one or more identified jobs).
Claim 32: The combination of Bazigos and Savitsky discloses the claimed invention as applied to claim 30 above. Bazigos further discloses wherein the at least a subset of functional regimes only includes functional regimes specified by the user (see P[0036], P[0042]: The system server then retrieves data relating to the qualifications necessary for at least one job description or job role in the particular job category specified by the user 104).  
Claim 33: The combination of Bazigos and Savitsky discloses the claimed invention as applied to claim 30 above.  Bazigos further discloses wherein the at least a subset of functional regimes includes all functional regimes comprising at least one attribute in common with the proposed target input by the user (see P[0053]: looking for job descriptions or job categories that require a skill set that in some way overlaps with his current skill set).


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bazigos/Savitsky and in further view of L’Allier et al (US 2003/0129575 A1, hereinafter L’Allier).
Claim 28: Bazigos and Savitsky discloses the claimed invention as applied to claim 27 above. Bazigos does not expressly disclose the following limitations but L’Allier teaches wherein the response level of the user and the standard levels for each attribute are normalized (L'Allier, see P[0043]: converts the two incoming competency levels 80, the user's current level and the desired level to be attained, to a decimal equivalent (percent) 81 (block 660). This normalizes the values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the method of Bazigos, the response level of the user and the standard levels for each attribute are normalized “so that proper comparison may be made between different competency rating scales” (L'Allier, P[0043]).
  
Response to Arguments
Applicant's arguments with respect to the 35 USC 101 rejections have been fully considered but they are not persuasive. The Applicant’s amendments are insufficient to overcome the 101 rejections.
Applicant asserts that, “Applicants respectfully submit that, under Step 2A Prong 2 of the 2019 PEG, "significantly more" is recited in the claims, wherein the alleged judicial exception is integrated into a practical application. In particular, a definitive database structure and hierarchy of data elements having specified interconnected associations are limitations that are recited in all independent claims, namely claims 16, 23 and 31. In order to advance prosecution and expedite an allowance of claims 16-33, Applicants have amended all independent claims to clarify the integration of the alleged judicial exception into a practical application. As such, the claims are amended to further recite patent eligible subject matter. The claims are patentable for at least the following reasons, which are consistent with the 2019 PEG on § 101.”
However, the Examiner disagrees with Applicant’s remarks. Examiner points out that the claim limitations, each data element type is organized within a hierarchical database structure depending on the data element type and a plurality of associations among the plurality of data element type. However, the specification as originally filed does not provide adequate support for the limitations (as shown in the rejection above). Therefore it is unclear how the data element organization in a database indicates a practical application. Given the broadest reasonable interpretation of the claim limitations in light of the specification, the limitations, each data element type is organized within a hierarchical database structure depending on the data element type and a plurality of associations among the plurality of data element type is simply directed to storing data in a database and has been found by the courts to be conventional computer function [Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015), MPEP 2106.05(d) Part II]. 
Applicant asserts that, “The numerous recited concrete claim elements provide meaningful limits, for example as shown above, that are so integral with the practical application that they cannot merely be described as a drafting exercise, nor are the claims so broad that they monopolize an alleged judicial exception. The claims recite limitations that extend well beyond a mere description of the type of data contained in the database. The claim limitations are significant limitations that both restrict the scope of the claims and are fundamental to the operation of the invention. The recited limitations do not merely limit the alleged judicial exception to use with "a computer communicable with the database" as asserted by the Examiner. The limitations of the recited data elements and their hierarchical structural and configuration of associations of the provided database as recited in claim 16 impose meaningful limits of the database itself and the recited claim as a whole, and are integral with the practical application.” However, the Applicant has failed to explain how the database structure improves the functioning of a computer, or any other technology or technical field, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. As claimed, the data elements stored in the database are retrieved and processed to compute additional information and as such amount to mere data gathering [see MPEP 2106.05 (g)].
Examiner maintains that the claims are directed to an abstract idea without significantly more.

Applicant’s arguments with respect to the 35 USC 102/103 rejections of claims 16-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629